United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF THE AIR FORCE, NELLIS
AIR FORCE BASE, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1330
Issued: February 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 8, 2020 appellant filed a timely appeal from an April 9, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1
The Board notes that, during the pendency of this appeal, OWCP issued a December 14, 2020 decision, which
denied appellant’s claim for a schedule award. The Board and OWCP may not simultaneously exercise jurisdiction
over the same issue(s). 20 C.F.R. §§ 501.2(c)(3), 10.626; see J.C., Docket No. 19-1849, n.2 (issued November 17,
2020); Arlonia B. Taylor, 44 ECAB 591 (1993) (Member, Groom concurring in part and dissenting in part); Russell E.
Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41 ECAB 880 (1990). Consequently, OWCP’s December 14,
2020 decision is set aside as null and void.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
FACTUAL HISTORY
This case has previously been before the Board on different issues.4 The facts and
circumstances as set forth in the Board’s prior decisions are incorporated herein by reference. The
relevant facts are as follows.
On December 16, 1987 appellant, then a 32-year-old intermittent store worker, filed a
traumatic injury claim (CA-1) alleging that on November 7, 1987 she injured her low back while
lifting a case of vinegar while in the performance of duty.5 She stopped work on November 8,
1987 and returned-to-modified duty on December 15, 1987. OWCP accepted appellant’s claim
for low back strain. Appellant filed claims for intermittent periods of disability for which OWCP
paid her wage-loss compensation on the supplemental rolls beginning December 23, 1987.
On October 20, 1993 appellant accepted a modified-position job offer as a store worker on
an intermittent work schedule. By decision dated November 10, 1993, OWCP reduced her wageloss compensation benefits to zero based on her actual wages as a store worker. It reissued the
decision on January 31, 1994.
Appellant resigned from federal employment, effective January 3, 1994.6
On February 3, 2020 appellant filed a claim for a schedule award (Form CA-7).
In a March 6, 2020 development letter, OWCP requested that appellant’s treating physician
submit an impairment evaluation report in accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).7 It
afforded her 30 days to submit additional medical evidence in support of her schedule award claim.
In an April 9, 2020 decision, OWCP denied appellant’s schedule award claim, finding that
the medical evidence of record was insufficient to establish that she sustained a permanent
impairment due to her accepted employment-related low back sprain.

4

Docket No. 92-1253 (issued March 23, 1993); Docket No. 97-2321 (issued December 14, 1999); Docket No.
12-1364 (issued September 12, 2012), petition for recon. denied, Docket No. 12-1364 (issued February 19, 2013).
5

OWCP assigned the present claim OWCP File No. xxxxxx263. Appellant has a prior claim for an April 12, 1987
alleged low back injury which OWCP assigned OWCP File No. xxxxxx649. On April 7, 1988 OWCP
administratively combined OWCP File No. xxxxxx263 with OWCP File No. xxxxxx649, designating OWCP File No.
xxxxxx263 as the master file.
6

Appellant continued to receive medical treatment and filed several notices of recurrences (Form CA-2a) claiming
that she sustained recurrences of disability on October 11, 1996, February 23, 2001, and August 24, 2009. OWCP
subsequently denied these claims.
7

A.M.A., Guides (6th ed. 2009).

2

LEGAL PRECEDENT
The schedule award provision of FECA8 and its implementing federal regulations,9 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage of loss of a member shall be
determined. For consistent results and to ensure equal justice, the Board has authorized the use of
a single set of tables so that there may be uniform standards applicable to all claimants.10 For
schedule awards after May 1, 2009, the impairment is evaluated under the sixth edition of the
A.M.A., Guides, published in 2009.11 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.12
A claimant has the burden of proof under FECA to establish permanent impairment of a
scheduled member or function of the body as a result of his or her employment injury entitling
him or her to a schedule award.13 OWCP procedures provide that, to support a schedule award,
the file must contain competent medical evidence which shows that the impairment has reached a
permanent and fixed state and indicates the date on which this occurred (date of maximum medical
improvement), describes the impairment in sufficient detail so that it can be visualized on review,
and computes the percentage of impairment in accordance with the A.M.A., Guides.14 Its
procedures further provide that, if a claimant has not submitted a permanent impairment
evaluation, it should request a detailed report that includes a discussion of how the impairment
rating was calculated.15 If the claimant does not provide an impairment evaluation, and there is no
indication of permanent impairment in the medical evidence of file, the claims examiner may
proceed with a formal denial of the award.16
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

Id. at § 10.404(a).

11
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also id. at Chapter 3.700.2 and Exhibit 1 (January 2010).
12

D.S., Docket No. 18-1140 (issued January 29, 2019); Isidoro Rivera, 12 ECAB 348 (1961).

13

See M.G., Docket No. 19-0823 (issued September 17, 2019); D.F., Docket No. 18-1337 (issued February 11,
2019); Tammy L. Meehan, 53 ECAB 229 (2001).
14

Supra note 11 at Chapter 2.808.5 (March 2017).

15

Id. at Chapter 2.808.6(a) (March 2017).

16

Id. at Chapter 2.808.6(c) (March 2017).

3

On February 3, 2020 appellant filed a claim for a schedule award. No medical evidence
was received in support of her schedule award claim. In a March 6, 2020 development letter,
OWCP requested a medical opinion from her treating physician regarding the extent of her
permanent impairment in accordance with the A.M.A., Guides. Appellant, however, did not
submit the requested evidence.
As noted above, if the claimant does not provide an impairment evaluation and there is no
indication of permanent impairment in the medical evidence of file, the claims examiner may
proceed with a formal denial of the award.17 Because appellant did not submit medical evidence
to establish permanent impairment of a scheduled member or function of the body, in accordance
with the sixth edition of the A.M.A., Guides, she has not met her burden of proof to establish her
schedule award claim.18
On appeal, appellant argues that OWCP erroneously closed her claim and denied her
multiple recurrence of disability claims. The Board notes, however, that it only has jurisdiction to
review the April 9, 2020 OWCP decision denying her request for a schedule award.19 As explained
above, the medical evidence of record is insufficient to establish permanent impairment of a
scheduled member or function of the body causally related to the accepted November 7, 1987
employment injury, warranting a schedule award.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.

17

Id.

18

See T.M., Docket No. 19-1126 (issued September 22, 2020).

19

The Board notes that the appellant has filed occupational disease and recurrence of disability claims on
February 19, 2020, however, as OWCP has not adjudicated these claims, the Board does not have jurisdiction to
review these claims. 5 U.S.C. § 8101; 20 C.F.R. §§ 501.2(c) and 501.3.

4

ORDER
IT IS HEREBY ORDERED THAT the April 9, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

